Citation Nr: 1021549	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-19 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reported Army Reserve service from June 1978 to 
September 1987; his DD Form 214 appears to document a period 
of active duty training from June 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.

In December 2008, the Veteran testified at a RO hearing; a 
transcript of this proceeding is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran contends that he is entitled to 
service connection for headaches, and, specifically, that 
this disability is related to a September 28, 1986, incident 
working in a generator room.

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Littke v. Derwinski, 1 
Vet. App. 90, 92-93 (1990).  The Board finds that additional 
development is necessary prior to final appellate review.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term "active 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  The service treatment records document that 
the September 28, 1986 incident occurred while the Veteran 
was performing duties during inactive duty training.  To the 
extent that the claimed headache disability may be due to an 
injury, the possibility of service connection is contemplated 
by the applicable law.

The service treatment records document that the Veteran was 
seen on September 28, 1986 for a throbbing headache (as well 
as complaints of tinnitus, for which service connection has 
already been granted) after working in a generator room.  The 
Veteran received follow-up treatment in October 1986.  VA and 
private treatment records document the Veteran's complaints 
of headaches.  In November 2007, a VA clinician assessed the 
Veteran with chronic headaches.  In March 2008, the Veteran 
reported that the severity of his frequent headaches were 
worse when using hearing aids.  The Veteran testified in 
December 2008 that he has continuously experienced headaches 
since the September 1986 incident.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
claimed headaches.  VA has a duty to assist claimants in the 
development of facts pertinent to their claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. § 
5103A.  The Court has held that, when the medical evidence is 
inadequate, VA may supplement the record by seeking an 
advisory opinion or ordering a medical examination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
finds that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed headaches.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, although the RO has requested the Veteran's 
service treatment records, the Board finds that the record is 
unclear as to whether all service treatment records are 
associated with the claims file.  The RO requested and 
received service treatment records from the National 
Personnel Records Center (NPRC) in April 2007.  However, the 
Veteran and his representative contend that all treatment 
records may not be associated with the claims file.  In this 
regard, the Veteran testified during the December 2008 RO 
hearing that he received treatment from Fort Sam Houston on 
two occasions; however, the Board observes that the service 
treatment records include only one visit.  In addition, the 
Veteran's representative requested in its May 2010 Informal 
Hearing Presentation that the case be remanded "for a 
thorough and complete service medical record search."  In 
light of the need to return the case for additional 
development and in order to afford the Veteran every 
consideration with his appeal, the Board believes that it is 
reasonable to direct another request for any such additional 
treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Lastly, the Board observes that the Veteran testified in 
December 2008 that he receives treatment from VA for his 
headaches.  The Board notes that the most recent VA treatment 
record associated with the claims file is from April 2008.  
Thus, it appears that the Veteran may have been receiving 
relevant ongoing treatment from the VA healthcare system, 
that some of the associated treatment records may not be in 
the claims file, and that the treatment records would be 
pertinent to his claim.  VA is required to obtain VA 
treatment records relevant to the Veteran's claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO 
should obtain any additional VA treatment records relevant to 
the appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate 
action to obtain all of the Veteran's 
service treatment records that are not 
already incorporated into the claims file.  
The Board is particularly interested in 
treatment records from Fort Sam Houston 
(Brooke Army Medical Center) from 
September 1986 to September 1987.  If 
additional records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file.

2.  The AMC/RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

3.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
headaches.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file 
(specifically including the Veteran's 
September 28, 1986 service treatment 
record) and examining the Veteran, the 
examiner should offer the following 
opinions:

a.  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
headaches are causally related to 
injury (to include acoustic trauma) 
suffered in connection with the 
September 28, 1986 incident?

b  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
headaches are proximately due to, or 
caused by, his already service-
connected tinnitus disability and/or 
his already service-connected bilateral 
hearing loss?

c  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
headaches have been aggravated by his 
already service-connected tinnitus 
disability and/or his already service-
connected bilateral hearing loss?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

4.  To avoid further remand, the AMC/RO 
should review the examination report 
obtained, and ensure that the requested 
opinions have been answered with 
supporting rationale.

5.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated under both direct and 
secondary theories of service connection.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


